DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Applicant’s claims require exchanging, in multiple rounds between two or more parties, encrypted data and encrypted statistics computed for the data, wherein a statistic is a measure derived from one or more attributes of the data; building an encrypted utility statistic using computations in an encrypted domain; and applying, by at least one party, a respective private decryption key to decrypt the encrypted utility statistic to obtain a utility statistic, wherein the utility statistic indicates a utility of combining data from the two or more parties without any party sharing unencrypted data and without any party having a means to decrypt data from another party.

	Relevant prior art, Abbott and Huang teach exchanging customer data and statistics and allowing requestor to access only statistics. The references do not teach wherein the utility statistic indicates a utility of combining data from the two or more
parties without any party sharing unencrypted data and without any party having a
means to decrypt data from another party.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494